Citation Nr: 1623592	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  10-07 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


REPRESENTATION

Appellant represented by: Maryland Department of Veterans Affairs


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for a skin condition of the feet.

3.  Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for hypertension, to include as due to PTSD, service-connected coronary artery disease, or asbestos exposure.

5.  Entitlement to service connection for transient ischemic attacks, to include as due to PTSD or service-connected coronary artery disease (CAD).

6.  Entitlement to service connection for erectile dysfunction (ED), to include as due to PTSD or asbestos exposure.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION


The Veteran served on active duty from March 1966 to June 1970, including service in the Republic of Vietnam from August 1967 to August 1968, and subsequent service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals Board on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In addition, the Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, in consideration of the holdings in Clemons and Brokowski, the Board has recharacterized the issues as reflected on the title page.  Additionally, the RO certified the issue of entitlement to service connection for hearing loss.  This issue was addressed in the rating decision on appeal, but was not appealed by the Veteran who excluded it from his substantive appeal dated in February 2010. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board notes that numerous new records have been associated to the Veteran's claims file after the last December 2009 statement of the case (SOC).  These records include new service treatment records, lay statements by the Veteran, and various medical records.  This evidence has not been considered by the agency of original jurisdiction (AOJ) in the first instance.  As such, the Board finds it has no choice but to remand this appeal in order that all relevant evidence associated with claims file without a waiver may be considered by the AOJ in the first instance.

Remand is also necessary to obtain non-VA medical records.  The Board's review of the claims file reveals that records from the National Naval Medical Center (aka, Walter Reed National Military Medical Center) dating from January 2001 to January 2007 and from September 2014 to February 2016 are of record, but records from January 2007 to September 2014 are missing.  Also missing are psychiatric treatment records from the Prince George's Vet Center in Clinton, Maryland, where the Veteran states that he currently receives mental health treatment.  It's also possible that he may have received treatment from this facility from February 1991 to May 1992, based upon his allegations which show that treatment for this time period could have occurred at this particular Vet Center or at VA.  On remand, the Veteran should be requested to provide authorization for these and any other outstanding, non-VA medical records.

With regard to VA treatment records, the Board observes that the only VA treatment records associated with the claims file include a few pages of treatment records from December 2014 and a single May 2009 VA audiology progress note.  However, the Veteran claims that he received VA treatment from a mental health clinician on a contract basis through VA from about February 1991 to May 1992, and it appears that there may be other outstanding VA treatment records relevant to this appeal.  Therefore, on remand the AOJ should make additional efforts to obtain all pertinent, outstanding VA treatment records.

In a February 2010 statement, the Veteran indicated that he learned of the death of a fellow service member Sergeant [redacted] who killed when he was crushed by logs which were being transported in a truck but had come loose and crashed through the cab of the truck that the sergeant was driving along on Hai Van Pass in Vietnam.  The Veteran indicated that the incident occurred in April 1968, while he was assigned to HHC, 35th Engineer Battalion in Vietnam.  The regulations governing claims of service connection for PTSD require specific elements to be met.  See 38 C.F.R. § 3.304(f).  If a claimant's stressor is not related to combat or fear of hostile military or terrorist activity, corroboration of the claimed in-service stressful event is required.  Id.  Accordingly, on remand, the AOJ should attempt to verify the death of Sergeant [redacted].

Remand is also needed to provide the Veteran with VA examinations to assess the nature and etiology of his claimed back condition, skin condition of the feet, and acquired psychiatric disorder as well as hypertension and transient ischemic attacks.  The Veteran claims that his low back condition was caused or aggravated by active duty service.  He maintains that he received back treatment in service, and contemporary medical records show that the Veteran has been diagnosed with lumbar spondylosis.  Additionally, the Veteran testified at the November 2015 Board hearing that he has always had back issues and that he injured his back in a car accident prior to active duty service, which is noted in various service treatment records.  

The Veteran also alleges that he suffers from a skin condition of the feet which was caused by the very humid, wet conditions of his service in Vietnam and that he has undergone surgical treatment for removal of blisters due to this skin condition.  

Finally, the Veteran maintains that he has a psychiatric condition due to his exposure to many stressors in service, including and the death of his friend and fellow service member [redacted] and various incidents potentially implicating fear of hostile military or terrorist action.  Additionally, at the November 2015 Board hearing, service connection for transient ischemic attack and for hypertension were alleged to have been secondarily caused or aggravated by service-connected coronary artery disease.  The Board's review of the record shows that the Veteran has not yet been provided with a VA examination for these conditions.  Therefore, based upon the foregoing, the Board finds that remand for VA examinations is needed for his low back condition, skin condition of the feet, acquired psychiatric condition, hypertension, and TIA claims.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that until the issue of service connection for an acquired psychiatric disorder is resolved, development and adjudication on the issues of service connection for hypertension, erectile dysfunction, and transient ischemic attacks as secondarily due to a psychiatric disorder is deferred.

Finally, while on remand, the Veteran should be provided with proper VCAA notice regarding the secondary aspect of his service connection claim for transient ischemic attacks and hypertension.  In this regard, he has advised of the evidence and information necessary to substantiate his claims for service connection on a direct basis, but he has not been afforded VCAA notice regarding secondary service connection.  At the same time, the Veteran should be asked to provide further details concerning his service connection claims for erectile dysfunction and hypertension, which he alleges have been caused by asbestos exposure during his service in the Army Reserves

In addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper VCAA notice regarding the evidence and information necessary to substantiate his claims of entitlement to service connection for transient ischemic attacks and hypertension as secondarily due to service-connected coronary artery disease.

Also, ask the Veteran to provide additional facts or information to substantiate his claims for service connection for erectile dysfunction and hypertension, conditions which he alleges were caused by asbestos exposure during his service in the Army Reserves as claimed in his statement of June 2006.

2.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable VA to obtain any additional non-VA treatment records pertinent to the claims on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization so as to allow VA to obtain, any outstanding private records, to include any records from the National Naval Medical Center (aka, Walter Reed National Military Medical Center) dating from January 2007 to September 2014, and the Prince George's Vet Center in Clinton, Maryland dating from 1991 to the present. Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  Obtain any outstanding VA treatment records dating from February 1991 to May 1992 and dating prior to and from December 2014, and associate such records with claims file.  If no such records are available, include documentation of the unavailability in the claims file.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Undertake any necessary development to independently verify the Veteran's military stressor involving the death of his friend service member Sergeant [redacted].  Such efforts should include contacting the JSRRC or other appropriate agency as necessary.  Any additional action necessary for independent verification of a particular alleged stressor, to include follow-up action requested by the contacted entity, must be accomplished.  If the search for corroborating information leads to negative results, the Veteran must be notified of this fact.  The efforts taken to obtain the corroborating information must be explained, and any further action to be taken must be described.

5.  After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed low back disability.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

Following an interview with the Veteran, a review of the evidence of record, and a physical examination, the examiner should offer an opinion on the following:

(A) For each currently diagnosed low back disorder, based on a review of the record, to include the service treatment records, post-service medical records, and lay statements, did each condition clearly and unmistakably pre-exist the Veteran's entry into active duty service?

(B) If, in response to (A), the examiner finds that the Veteran has any currently diagnosed low back disorder that preexisted his entry to active duty, is there clear and unmistakable evidence such disorder did NOT undergo an increase in the underlying pathology during active duty service, i.e., was not aggravated during service?

If there was an increase in severity of the Veteran's low back disorder during service, was that increase clearly and unmistakably due to the natural progress of the disease, or was it above and beyond the natural progression?

(C) If, in response to (A), the examiner finds that there are no currently diagnosed low back disorders that preexisted the Veteran's entry to active duty, is it at least as likely as not (i.e., 50 percent probability or greater) that any such low back disorder had its onset during, or is otherwise related to the Veteran's military active duty or service.

In offering any opinion, the examiner should consider the full evidence of record, to include the lay statements of record from the Veteran and post-service medical treatment.  All opinions expressed should be accompanied by supporting rationale.

6.  After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed skin condition of the feet.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

Following an interview with the Veteran, a review of the evidence of record, and a physical examination, the examiner should offer an opinion on the following:

(A) Identify all current skin conditions of the Veteran's feet, to include tinea pedis.

(B) For each currently diagnosed skin condition of the feet, offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that such is related to the Veteran's active duty service?  In doing so, the examiner should consider and address, if necessary, the Veteran's contention that he developed such condition from wearing wet combat boots when he was in Vietnam where it was very humid and wet.

In offering any opinion, the examiner should consider the full evidence of record, to include the lay statements of record from the Veteran and post-service medical treatment. All opinions expressed should be accompanied by supporting rationale.

7.  After completing the above development (including confirmation of the death of [redacted], one of the Veteran's alleged stressors), the Veteran should be scheduled for a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder.  Prior to the examination, the claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner.  The AOJ should include documentation of the verified stressor(s).  Any indicated evaluations, studies, and tests should be conducted. 

Psychological testing should be conducted with a view toward determining whether the Veteran has PTSD or any acquired psychiatric disorder.  The examiner should consider the entire record, including psychological test results, examine the Veteran, and identify all of the Veteran's psychiatric disorders in accordance with DSM-5.

(A) If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address whether the Veteran's identified stressor(s) are related to personal assault or a fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressor(s). 

(B) If an acquired psychiatric disorder other than PTSD is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran has any acquired psychiatric disorder (other than PTSD) that had its onset during, or is otherwise related to, his active military service.

In offering any opinion, the examiner should consider the full evidence of record, to include the lay statements of record from the Veteran and post-service medical treatment. All opinions expressed should be accompanied by supporting rationale.

8.  After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination to determine whether his claimed transient ischemic attacks and hypertension is related to his service-connected coronary artery disease.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

Following an interview with the Veteran, a review of the evidence of record, and a physical examination, the examiner should offer an opinion on the following:

(A) Determine whether the Veteran has a current disability of hypertension and/or transient ischemic attacks.

(B) If the Veteran is diagnosed with a current disability of hypertension and/or transient ischemic attacks, determine whether it is at least as likely as not (i.e., 50 percent probability or more) that any such condition was caused or permanently aggravated (worsened beyond the natural progression) by the Veteran's service-connected coronary artery disease.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In offering any opinion, the examiner should consider the full evidence of record, to include the lay statements of record from the Veteran and post-service medical treatment.  All opinions expressed should be accompanied by supporting rationale.

9.  After accomplishing all requested action, as well as any additional action deemed warranted, readjudicate the Veteran's claims based on the entirety of the evidence, to include all pertinent evidence added to the claims file after the last adjudication.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

